Exhibit 10.40

 

GROM SOCIAL ENTERPRISES, INC.
2020 EQUITY INCENTIVE PLAN

 

GRANT OF STOCK APPRECIATION RIGHTS

 

 

 

Dear [__________]:

 

 

On [__________, 20__], the Compensation Committee approved a grant of Stock
Appreciation Rights (“SARs”) to you pursuant to the Grom Social Enterprises,
Inc. 2020 Equity Incentive Plan (the “Plan”).

 

You are granted [__________] SARs of Grom Social Enterprises, Inc. [__________,
20__] is the Grant Date and the fair market value of a share of Grom Social
Enterprises, Inc. as of such Grant Date is [$_____].

 

The Stock Appreciation Rights vest in annual installments of [insert
percentage]%, with the first vesting on [insert date]:

 

Number of SARs
Vested Vesting Date            

 

SARs may be exercised at any point in time between the Vesting Date and [insert
date – specified date not to exceed 10 years from Grant Date]. Upon exercise,
and subject to applicable tax withholding, you will be entitled to the
difference between the fair market value of a share of Grom Social Enterprises,
Inc. on the exercise date and [insert Grant Date fair market value], multiplied
by the number of SARs exercised. This amount will be paid to you in
[cash/shares].

 

If I am an employee, I acknowledge and agree that applicable tax withholding
shall be accomplished by having Grom Social Enterprises, Inc. withhold shares
having a fair market value equal to the minimum statutory total tax obligations.

 

The SARs granted to you are subject to and governed by the terms of the Plan
generally.

 

 

IN WITNESS WHEREOF, Grom Social Enterprises, Inc. has caused this Grant
Agreement to be duly executed by its officers thereunto duly authorized, and the
Grantee has hereunto set his hand and seal, all on the day and year first above
written.

 

 

ATTEST:

 

[Corporate Seal]   GROM SOCIAL ENTERPRISES, INC.                   By:         
 

 

GRANTEE

 

      Witness     Signature             Date:  _____________________________

 